DETAILED ACTION
Status of Claims
This action is in response to the amendments filed on 10/28/2021.
Claims 1, 9 & 17 have been amended. 
Claims 1-20 are pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 103 rejections, Applicant’s arguments are persuasive. The prior art of record does not teach analyzing one or more of a temperature or battery condition of the mobile device, indexing performed via entering the one or more of a temperature or battery condition of the mobile device, selecting targeted advertising based on one or more of a temperature or battery condition of the mobile device, and modifying the media stream using the one or more of a temperature or battery condition of the mobile device. The current claim amendments would overcome the art of record, however, the claims are subject to the 112(a) rejection as detailed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

Claims 1, 9 & 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite obtaining one or more of a temperature or battery condition of the mobile device, analyzing one or more of a temperature or battery condition of the mobile device, indexing performed via entering the metadata content and the one or more of a temperature or battery condition of the mobile device, selecting targeted advertising based on the metadata content and the one or more of a temperature or battery condition of the mobile device, and modifying the media stream using the one or more of a temperature or battery condition of the mobile device. However, the specification at Paragraphs [0020]-[0021] merely teach using the temperature and battery condition to further the searches or refine the search query. There is no information detailing that the temperature or battery condition are obtained, analyzed or used to index, select targeted advertising or modify media streams in any way. 

Dependent claims 2-8, 10-16 & 18-20 can be addressed with the same rationale.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9 & 17 recite the limitation "one or more of a temperature or battery condition of the mobile device" in multiple lines of the claims. It is unclear whether the temperature or battery condition recited within the “obtaining” step is the same or a different temperature or battery condition recited throughout the rest of the claims. 

Dependent claims 2-8, 10-16 & 18-20 can be addressed with the same rationale. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on M-F 7-11am MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHACOLE C TIBLJAS/
Examiner, Art Unit 3695                                                                                                                                                                                                        
January 12, 2022
    
/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691